Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 19, 2018

The Court of Appeals hereby passes the following order:

A19A0185. WILLIAM A. ACREE v. STANLEY WILLIAMS et al.

      On August 15, 2017, the trial court denied prisoner William A. Acree’s filing
of a pro se civil action under OCGA § 9-15-2 (d) and request to proceed in forma
pauperis. Acree thereafter filed a motion for reconsideration, which was denied, and
then a second motion for reconsideration, which was also denied. On December 27,
2017, Acree filed a notice of appeal from the trial court’s August 2017 order.1 We
lack jurisdiction for two reasons.
      First, because Acree is incarcerated, his appeal is controlled by the Prison
Litigation Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8,
an appeal of a civil action filed by a prisoner “shall be as provided in Code Section
5-6-35.” And under OCGA § 5-6-35, the party wishing to appeal must file an
application for discretionary appeal to the appropriate appellate court. Because a
prisoner has no right of direct appeal in civil cases, we lack jurisdiction to consider
this direct appeal from the superior court’s order. See Jones v. Townsend, 267 Ga.
489, 490-491 (480 SE2d 24) (1997).
      Second, even if Acree had the right to a direct appeal, his appeal is untimely.
A notice of appeal must be filed within 30 days after entry of an appealable order.
OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an absolute
requirement to confer jurisdiction on this Court. Rowland v. State, 264 Ga. 872, 872
(1) (452 SE2d 756) (1995). Here, Acree’s notice of appeal was filed more than 30


      1
     Acree has submitted other similar filings before the trial court. See Case No.
A18D0461, Case No. A18D0350.
days after the entry the trial court’s order. Further, the denial of a motion for
reconsideration is not directly appealable, and the filing of such a motion does not
extend the time for filing an appeal. See Bell v. Cohran, 244 Ga. App. 510, 510-511
(536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271, 271-272 (326 SE2d
5) (1985).
      Accordingly, for the reasons stated above, this appeal is hereby DISMISSED
for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/19/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.